Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Donald Randall Carter, Appellant                     Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 10-
No. 06-13-00213-CR        v.                         0080X). Memorandum Opinion delivered
                                                     by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                         and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Donald Randall Carter, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 17, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk